WANAMAKER, J.
Epitomized Opinion
Two separate suits were filed, one by Robert Murphy against the City of Toledo, and one by John Harding against the City of Bowling Green, to prohibit the enforcement of an ordinance. Murphy, in July, 1921, received a license to operate a jitney bus under an ordinance of the City of Toledo enacted March 21, 1921. Under this ordinance the Director of Public Safety of Toledo later issued an order prohibiting the operation of busses in certain restricted districts, agreeable to the provisions and powers provided for in the ordinance.
The license issued to Murphy granted the right to operate on the streets in question, and upon the expiration of the license Murphy applied for a new license to operate over the same route. The Director refused him a license over such street and designated a parallel street nearby upon which he might operate. Murphy refused. The Appeal Board sustained the decision of the Director and thereupon Murphy brought suit in the Common Pleas Court to restrain the enforcement of the ordinance upon the ground that it was unconstitutional: The Court of Common Pleas upheld the ordinance. The Court of Appeals held likewise. In sustaining the judgment of the lower courts the Supreme Court held:
1. Municipalities have full power to regulate the use of their own streets.
2. In such control or regulation a municipality may make any reasonable classification of vehicular traffic in the use of its streets.
3. The judgment of a legislative body as to a reasonable classification cannot be questioned, except when it is in clear conflict with some express provision of state or federal constitution.